 1

 2                                                  JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   ARMANDO A. MARROQUIN CARPIO, )         No. EDCV 19-1556-DDP (AGR)
                                  )
12                Petitioner,     )
                                  )         JUDGMENT
13             v.                 )
                                  )
14   DEPARTMENT OF HOMELAND       )
     SECURITY,                    )
15                                )
                                  )
16                Respondent.     )
17
         Pursuant to the Order Summarily Dismissing Petition for Writ of Habeas Corpus,
18
         IT IS ADJUDGED that the Petition is dismissed as moot.
19

20

21
              0DUFK  
     DATED: _____________________
22                                                DEAN D. PREGERSON
                                                 United States District Judge
23

24

25

26

27

28
